Exhibit 10.3




FIFTH AMENDMENT TO

NOTE AND WARRANT PURCHASE AGREEMENT

     This Fifth Amendment to Note and Warrant Purchase Agreement (this “Fifth
Amendment”) is dated as of May 1, 2012, and amends that certain Note And Warrant
Purchase Agreement dated February 21, 2008, as amended by that certain First
Amendment to Note and Warrant Purchase Agreement, made effective as of December
29, 2008, and that certain Second Amendment to Note and Warrant Purchase
Agreement, dated as of October 9, 2009, that certain Third Amendment to Note and
Warrant Purchase Agreement, dated as of November 10, 2010, and that certain
Fourth Amendment to Note and Warrant Purchase Agreement, dated as of March 30,
2012 (as so amended, the “Existing Agreement”) by and among Stereotaxis, Inc., a
Delaware corporation (the “Company”), Sanderling Venture Partners VI
Co-Investment Fund, L.P., Sanderling VI Beteiligungs GmbH & Co KG, Sanderling VI
Limited Partnership and Alafi Capital Company LLC (each, a “Lender” and
together, the “Lenders”).



RECITALS




     WHEREAS, the Lenders and the Company are parties to the Existing Agreement,
pursuant to which the Lenders have extended a $10 million borrowing facility to
the Company, the Committed Funds from each Lender on a several (but not joint
and several) basis;

     WHEREAS, the Company and the Lenders desire to further amend the Existing
Agreement, as set forth more specifically in this Fifth Amendment.

     NOW, THEREFORE, in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:



ARTICLE 1
DEFINITIONS




1.1 Defined Terms. As used in this Fifth Amendment, the following terms shall
have the meanings set forth below:

1.1.1 “May 2012 Extension Exercise Price” means the Closing Bid Price on the
Trading Day immediately prior to the date of this Fifth Amendment (or on the
date of this Fifth Amendment if executed and delivered after 4:00 p.m. Eastern
Time on the date hereof).

1.1.2 “Qualified Financing” (in lieu of and replacing the definition previously
set forth in the Existing Agreement) shall mean additional financing from any
third party (other than indebtedness of the Company to banks, commercial finance
lenders and similar financial institutions) received by the Company after the
date of this Fifth Amendment in the aggregate amount of not less than Thirty
Million Dollars ($30,000,000).

1.2 Undefined Terms. Terms and definitions used in this Fifth Amendment but not
defined in this Section 1 shall have the same meanings given to such terms in
the Existing Agreement.

--------------------------------------------------------------------------------



ARTICLE 2
CERTAIN AMENDMENTS




2.1 Extension to May 15, 2012. Notwithstanding anything to the contrary in the
Existing Agreement, the Commitment Period under Section 1.2 and the Maturity
Date under Section 1.4 is hereby extended to the earlier of (i) May 15, 2012,
and (ii) the date on which the Company consummates a Qualified Financing. Each
reference to “April 30, 2012” set forth in Sections 1.2 and 1.4 of the Existing
Agreement (as amended by the First, Second, Third, and Fourth Amendment thereto)
and in the Form of Note attached as Exhibit A thereto is hereby replaced with
“May 15, 2012.”

2.2 Warrant Coverage. In consideration of the extension of the Commitment Period
under Section 1.2 and the Maturity Date under Section 1.4 pursuant to Section
2.1 above, additional Warrants (together, the “May 2012 Extension Warrants”) to
purchase an aggregate of 609,756 shares of Common Stock shall be issued to the
Lenders, with each Lender entitled to receive a pro rata number of such May 2012
Extension Warrants based on the portion of the Committed Funds to be loaned by
each such Lender. Such May 2012 Extension Warrants shall be in the form attached
as Exhibit A hereto and shall have an Exercise Price equal to the Extension
Exercise Price.

2.3 Payment to Company for May 2012 Extension Warrants. The Lenders shall make
any required payment for the May 2012 Extension Warrants under the applicable
rules of The NASDAQ Global Market at the time such May 2012 Extension Warrants
are to be issued. If any such payment is required, each Lender may cause a fewer
number of May 2012 Extension Warrants to be issued to it in lieu of making such
payment upon receipt of such May 2012 Extension Warrants.

2.4 Guaranty; Reduction of Guaranty and Committed Funds. (a) The parties
acknowledge that Sanderling Venture Partners VI Co-Investment Fund, L.P. and
Alafi Capital Company LLC have each entered into a Second Amended and Restated
Unconditional Limited Guaranty, dated as of November 30, 2011, and in each case,
as affirmed by the respective guarantor on the date thereof, in favor of Silicon
Valley Bank, guarantying repayment of amounts set forth therein, but each having
a maximum liability of $5,000,000 of principal amount under the Amended
Revolver. The parties agree that the Company may agree to extend the maturity
date of the Amended Revolver to a date no later than May 15, 2012, and that in
such event, the Lenders shall each cause their respective Second Amended and
Restated Unconditional Limited Guaranty agreements to be extended to such May
15, 2012 maturity date, in such form, and together with such other documents or
arrangements supporting, securing or collateralizing such guaranty obligation
(including, without limitation, a letter of credit and covenants with respect to
providing certain limited financial information), all as may be requested by
Silicon Valley Bank in its commercially reasonable discretion; all fees payable
to Silicon Valley Bank in connection with such arrangements will be paid by the
Company.

2.5 Registration Rights. The Company agrees to file with the SEC a registration
statement (or amend a current registration statement) with respect to the
maximum number of Warrant Shares issuable upon exercise of the May 2012
Extension Warrants (and any other previously unregistered Warrants) on or prior
to September 30, 2012, unless the Lenders agree to delay such registration
statement.

--------------------------------------------------------------------------------



ARTICLE 3
MISCELLANEOUS




3.1 Agreement Conditions. This Fifth Amendment is expressly conditioned on the
further extension of the maturity date of the Amended Revolver to a date no
later than May 15, 2012, and the absence of material amendment to the other
terms of such Amended Revolver without the written consent of the Lenders.

3.2 Original Agreements in Full Force and Effect. Except as expressly modified
by this Fifth Amendment, the terms of the Existing Agreement (including without
limitation the First Amendment, Second Amendment, Third Amendment, and Fourth
Amendment thereto) shall continue in full force and effect without modification.

3.3 Titles and Subtitles; Construction. The titles of the Sections and
Subsections of this Fifth Amendment are for convenience of reference only and
are not to be considered in construing this Fifth Amendment. All words used in
this Fifth Amendment will be construed to be of such gender or number as the
circumstances require.

3.4 Counterparts. This Fifth Amendment may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.

3.5 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.6 Amendment and Waiver. The terms of this Fifth Amendment may be amended only
through a written agreement signed by the Lenders and by the Company. Any term,
representation, warranty or covenant hereof may be waived by the party that is
entitled to the benefit thereof, but no such waiver in any one or more instances
shall be deemed or construed as a waiver of the same or any other term of this
Fifth Amendment on any future occasion.

3.7 Conflict. The Parties acknowledge that the terms of this Fifth Amendment are
intended to amend the terms of the Existing Agreement. Accordingly, in the event
of a conflict between the terms of this Fifth Amendment and the Existing
Agreement, the terms contained in this Fifth Amendment shall control for all
purposes.

3.9 Severability. In case any provision of this Fifth Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

3.10 Governing Law. This Fifth Amendment shall be governed in all respects by
the internal laws of the State of Delaware, without giving effect to principles
of conflicts of law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties hereto have caused this Fifth Amendment to
be signed by duly authorized officers or representatives, effective as of the
date first written above.



STEREOTAXIS, INC.

By: /s/ Michael P. Kaminski__________
Name: Michael P. Kaminski
Title: President and Chief Executive Officer

SANDERLING VENTURE PARTNERS VI CO-
INVESTMENT FUND, L.P.

By: Middleton, McNeil, Mills & Associates
VI, LLC

By: __/s/ Fred A. Middleton ___________
Fred A. Middleton, Managing Director

SANDERLING VI LIMITED PARTNERSHIP

By: Middleton, McNeil, Mills & Associates
VI, LLC

By: __/s/ Fred A. Middleton ___________
Fred A. Middleton, Managing Director

SANDERLING VI BETEILIGUNGS GMBH &
CO. KG

By: Middleton, McNeil, Mills & Associates
VI, LLC

By: __/s/ Fred A. Middleton ___________
Fred A. Middleton, Managing Director

ALAFI CAPITAL COMPANY LLC

By: __/s/ Christopher Alafi ___________
Christopher Alafi, Manager




--------------------------------------------------------------------------------



Exhibit A






Form of May 2012 Extension Warrant




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT (AS DEFINED
HEREIN), OR UNDER ANY STATE SECURITIES LAWS, IN RELIANCE UPON EXEMPTIONS FROM
REGISTRATION FOR NON-PUBLIC OFFERINGS. THIS SECURITY MAY ONLY BE SOLD OR
OTHERWISE TRANSFERRED TO A “PERMITTED TRANSFEREE” (AS DEFINED HEREIN) OR
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION EXEMPT FROM THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.



Issue Date: May 1, 2012






Warrant No.:
_________






STEREOTAXIS, INC.




COMMON STOCK PURCHASE WARRANT

TO PURCHASE SHARES OF

COMMON STOCK, $0.001 PAR VALUE PER SHARE

This is to certify that, FOR VALUE RECEIVED,
__________________________

(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Common Stock Purchase Warrant (“Warrant”), from Stereotaxis, Inc., a corporation
organized under the laws of Delaware (“Company”), at any time and from time to
time on or after the Issue Date above, but not later than 5:00 P.M., St. Louis,
Missouri time, on March 30, 2017 (the “Expiration Date”), [ ]1 shares (“Warrant
Shares”) of Common Stock, $0.001 par value (“Common Stock”), of the Company, at
an exercise price per share equal to $0.41 (the exercise price in effect from
time to time hereafter being herein called the “Warrant Price”). The number of
Warrant Shares purchasable upon exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time as described herein.

     This Warrant has been issued pursuant to the terms of the Note and Warrant
Purchase Agreement, dated February 21, 2008, amended by the First Amendment to
Note and Warrant Purchase Agreement, made effective as of December 29, 2008, the
Second Amendment to Note and Warrant Purchase Agreement, dated as of October 9,
2009, the Third Amendment to Note and Warrant Purchase Agreement, dated as of
November 10, 2010, the Fourth Amendment to Note and Warrant Purchase Agreement,
dated as of March 30, 2012, and by the Fifth Amendment to Note and Warrant
Purchase Agreement, dated as of May 1, 2012 (as amended,

1 For each Lender, insert (1/12)*(0.3*Committed Funds)/ 2013 Extension Exercise
Price).

--------------------------------------------------------------------------------

the “Purchase Agreement”) by and among the Company, the Warrantholder and the
other lenders set forth therein. Capitalized terms used herein and not defined
shall have the meaning specified in the Purchase Agreement.

     1. Registration. The Company shall maintain books for the transfer and
registration of the Warrant. Upon the initial issuance of the Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

     2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from registration thereunder.
Subject to such restrictions, the Company shall transfer this Warrant from time
to time, upon the books to be maintained by the Company for that purpose, upon
surrender hereof for transfer properly endorsed or accompanied by appropriate
instructions for transfer upon any such transfer, and a new Warrant shall be
issued to the transferee and the surrendered Warrant shall be canceled by the
Company. References to Warrantholder or holder shall include any such
transferee.

     3. Exercise of Warrant. The Warrantholder may exercise this Warrant to
purchase the Warrant Shares, in whole or in part, at any time and from time to
time on and after the Issue Date and before the Expiration Date upon surrender
of the Warrant, together with delivery of the duly executed Warrant exercise
form attached hereto (the “Exercise Agreement”) (which may be by fax or portable
document format (pdf) delivered by email), to the Company during normal business
hours on any business day at the Company’s principal executive offices (or such
other office or agency of the Company as it may designate by notice to the
holder hereof), and upon payment to the Company in cash, by certified or
official bank check or by wire transfer for the account of the Company of the
Warrant Price for the Warrant Shares specified in the Exercise Agreement. The
Warrant Shares so purchased shall be deemed to be issued to the holder hereof or
such holder’s designee, as the record owner of such shares, as of the close of
business on the date on which the completed Exercise Agreement shall have been
delivered to the Company (or such later date as may be specified in the Exercise
Agreement). Certificates for the Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the holder hereof within a reasonable time, not exceeding five (5)
business days, after this Warrant shall have been so exercised. The certificates
so delivered shall be in such denominations as may be requested by the holder
hereof and shall be registered in the name of such holder or such other name as
shall be designated by such holder. If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the holder a
new Warrant representing the number of shares with respect to which this Warrant
shall not then have been exercised.

     4. Cashless Exercise. (a) The Warrantholder may, at its election exercised
in its sole discretion, exercise this Warrant and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Warrant Price for the Warrant Shares specified in the Exercise
Agreement, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

--------------------------------------------------------------------------------



  Net Number = (A x B) - (A x C)






B






  For purposes of the foregoing formula:




A = the total number of shares with respect to which this Warrant is then being
exercised.

B = the Closing Price of the Common Stock on NASDAQ on the Trading Day
immediately preceding the date of the Exercise Notice.

C = the Warrant Price then in effect for the applicable Warrant Shares at the
time of such exercise.



  (b) Certain Definitions.




     “Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
business.

     “Closing Price” with respect to Common Stock on any day means the reported
last sales price regular way on The NASDAQ Global Select Market (“NASDAQ”), or,
if no such reported sale occurs on such day, the average of the closing bid and
asked prices regular way on such day, in each case as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such class of security is
listed or admitted to trading as reported by NASDAQ or any comparable system
then in use or, if not so reported, as reported by any New York Stock Exchange
member firm reasonably selected by the Company for such purpose.

     5. Compliance with the Securities Act. Neither this Warrant nor the Common
Stock issued upon exercise hereof nor any other security issued or issuable upon
exercise of this Warrant may be offered or sold except as provided in this
Warrant and in conformity with the Securities Act, and then only against receipt
of an agreement of such person to whom such offer of sale is made to comply with
the provisions of this Section 5 with respect to any resale or other disposition
of such security. The Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Warrant or similar legend on the Warrant
Shares or any other security issued or issuable upon exercise of this Warrant
until the Warrant Shares have been registered for resale, unless counsel for the
Company is of the opinion as to any such security that such legend is
unnecessary.

     6. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder of this Warrant in respect of
which such shares are issued. The holder shall be responsible for income taxes
due under federal or state law, if any such tax is due.

     7. Mutilated or Missing Warrants. In case this Warrant shall be mutilated,
lost, stolen, or destroyed, the Company shall issue in exchange and substitution
of and upon cancellation of the mutilated Warrant, or in lieu of and
substitution for the Warrant lost,

--------------------------------------------------------------------------------

stolen or destroyed, a new Warrant of like tenor and for the purchase of a like
number of Warrant Shares, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction of the Warrant,
and with respect to a lost, stolen or destroyed Warrant, reasonable indemnity or
bond with respect thereto, if reasonably requested by the Company.

     8. Insufficient Authorized Shares. If at any time while this Warrant
remains outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to (the “Required Reserve Amount”) the number of shares of Common
Stock as shall from time to time be necessary to effect the exercise of all of
this Warrant then outstanding (an “Authorized Share Failure”), then the Company
shall, within 90 days after the occurrence of such Authorized Share Failure take
action to increase the Company’s authorized and unissued shares of Common Stock
to an amount sufficient to allow the Company to reserve the Required Reserve
Amount for this Warrant then outstanding. The Company shall not be in breach of
its obligation to reserve the Required Reserve Amount during such period so long
as it is taking good faith efforts to satisfy its obligations under this
covenant.

     9. Warrant Price. The Warrant Price, subject to adjustment as provided in
Section 10 hereof, shall, if payment is made in cash or by certified check, be
payable in lawful money of the United States of America.

     10. Adjustment of Warrant Exercise Price and Number of Shares. If the
Company at any time after the date of issuance of this Warrant subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Warrant Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of shares of Common Stock obtainable
upon exercise of this Warrant will be proportionately increased. If the Company
at any time after the date of issuance of this Warrant combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Warrant Price in effect
immediately prior to such combination will be proportionately increased and the
number of shares of Common Stock obtainable upon exercise of this Warrant will
be proportionately decreased. Any adjustment under this Section 10 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

     11. Replacement Warrants. The Company agrees that after any request from
time to time of the Warrantholder and within ten (10) business days upon the
Company’s receipt of this Warrant, the Company shall deliver to such holder a
new Warrant in substitution of this Warrant which is identical in all respects
except that the then Warrant Price shall be appropriately specified in the
Warrant, and the Warrant shall specify the fixed number of Warrant Shares into
which this Warrant is then exercisable. Such changes are intended not as
amendments to the Warrant but only as clarification of the adjustment in the
preceding Section for convenience purposes, and such adjustments shall not
affect any provisions concerning adjustments to the Warrant Price or number of
Warrant Shares contained herein.

--------------------------------------------------------------------------------

     12. Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of the Warrant. If any fraction of
a Warrant Share would, except for the provisions of this Section, be issuable
upon the exercise of the Warrant (or specified portions thereof), the Company
shall round such calculation to the nearest whole number and disregard the
fraction.

     13. Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

     14. Notices to Warrantholder. Upon the happening of any event requiring an
adjustment of the Warrant Price, the Company shall forthwith give written notice
thereof to the Warrantholder at the address appearing in the records of the
Company, stating the adjusted Warrant Price and the adjusted number of Warrant
Shares resulting from such event and setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based. In the
event of a dispute with respect to any such calculation, the certificate of the
Company’s independent certified public accountants shall be conclusive evidence
of the correctness of any computation made, absent manifest error. Failure to
give such notice to the Warrantholder or any defect therein shall not affect the
legality or validity of the subject adjustment.

     15. Identity of Transfer Agent. The Transfer Agent for the Common Stock is
Broadridge. Forthwith upon the appointment of any subsequent transfer agent for
the Common Stock or other shares of the Company’s capital stock issuable upon
the exercise of the rights of purchase represented by the Warrant, the Company
will fax to the Warrantholder a statement setting forth the name and address of
such transfer agent.

     16. Notices. Any notice pursuant hereto to be given or made by the
Warrantholder to or on the Company shall be sufficiently given or made if
delivered personally or by facsimile or if sent by an internationally recognized
courier, addressed as follows:



  Stereotaxis, Inc.
4320 Forest Park Avenue, Suite 100
St. Louis, Missouri 63108
Fax: (314) 678-6110
Attention: Chief Financial Officer




or such other address as the Company may specify in writing by notice to the
Warrantholder complying as to delivery with the terms of this Section 16.

     Any notice pursuant hereto to be given or made by the Company to or on the
Warrantholder shall be sufficiently given or made if personally delivered, if
sent by facsimile or if sent by an internationally recognized courier service by
overnight or two-day service, to the address set forth on the books of the
Company or, as to each of the Company and the Warrantholder, at such other
address as shall be designated by such party by written notice to the other
party complying as to delivery with the terms of this Section 16.

--------------------------------------------------------------------------------

     All such notices, requests, demands, directions and other communications
shall, when sent by courier, be effective two (2) days after delivery to such
courier as provided and addressed as aforesaid. All faxes shall be effective
upon receipt.

     17. Registration Rights. The holder of this Warrant is entitled to the
benefit of certain registration rights in respect of the Warrant Shares as
provided in the Purchase Agreement.

     18. Successors. Subject to the restrictions on transfer described in
Section 21 below, all the covenants and provisions hereof by or for the benefit
of the Warrantholder shall bind and inure to the benefit of its respective
successors and assigns hereunder.

     19. Governing Law. This Warrant shall be deemed to be a contract made under
the laws of the State of Delaware, without giving effect to its conflict of law
principles, and for all purposes shall be construed in accordance with the laws
of said State.

     20. Absolute Obligation to Issue Warrant Shares. The Company’s obligations
to issue and deliver Warrant Shares in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by the holder
hereof to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any person or entity or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the holder hereof or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
holder hereof in connection with the issuance of Warrant Shares. The Company
will at no time close its shareholder books or records in any manner which
interferes with the timely exercise of this Warrant.

     21. Assignment, etc. The Warrantholder agrees that in no event will it make
a transfer or disposition of any of this Warrant or the Warrant Shares (other
than pursuant to an effective registration statement under the Securities Act),
unless and until (i) it shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the disposition and assurance that the proposed
disposition is in compliance with all applicable laws, and (ii) if reasonably
requested by the Company, at the expense of such Warrantholder or its
transferee, it shall have furnished to the Company an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such transfer may be
made without registration under the Securities Act. Notwithstanding the
foregoing, no formal notice or opinion of counsel shall be required for the
transfer by an Warrantholder to any of the following (each, a “Permitted
Transferee”): (x) any partner of a Warrantholder or to a retired partner of a
Warrantholder, who retires after the date of this Warrant, (y) the estate of any
such partner or a retired partner or for the transfer by gift, will or intestate
succession of any partner to his spouse or lineal descendants or ancestors or
(z) any entity which is a wholly-owned subsidiary of the Warrantholder or which
is under common control with the Warrantholder; provided, however, in all cases
where no legal opinion is

--------------------------------------------------------------------------------

required that the transferee shall agree in writing to be subject to the terms
of this Warrant to the same extent as if it were the original Warrantholder
hereunder.

     IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase
Warrant to be duly executed as of the date first written above.



STEREOTAXIS, INC.






By:
___________________________
Name:
Title:




--------------------------------------------------------------------------------